Citation Nr: 0740557	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a higher initial evaluation for 
degenerative lumbar spondylosis, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The April 2004 rating 
decision denied service connection for bilateral pes planus, 
and the July 2005 rating decision granted service connection 
for degenerative lumbar spondylosis and assigned a 10 percent 
disability evaluation effective from September 30, 2003.    
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The issue of entitlement to a higher initial evaluation for 
degenerative lumbar spondylosis will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT 

1.  The veteran was noted as having second degree bilateral 
pes planus on his official service entrance medical 
examination, and thus, he had bilateral pes planus that 
preexisted his entrance into active service.

2.  The veteran has indicated an unwillingness to report for 
VA medical examinations, and he has not been shown to 
currently have bilateral pes planus that is related to any 
aggravation during service of his preexisting pes planus.




CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
November 2003, prior to the initial decision on the claim in 
April 2004, as well as in July 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2003 and July 2005 letters 
indicated that the evidence must show that that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
July 2005 statement of the case (SOC) and the August 2005 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 and July 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  In addition, the veteran 
was informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 and July 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2003 and 
July 2005 letters stated that it was still the veteran's 
responsibility to support his claim with appropriate evidence 
and to ensure that VA receives all requested records that are 
not in possession of a Federal department or agency.

Finally, the July 2005 letter specifically advised the 
claimant to submit any evidence in his possession that 
pertained to his claim.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
latter elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for 
bilateral pes planus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  
The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for bilateral pes planus.  However, the veteran 
and his representative have indicated that he will not report 
for such an examination.  In fact, the veteran would not 
return any phone calls trying to reschedule his June 2005 VA 
spine examination, and his representative submitted 
statements in May 2005 and June 2005 disputing the need for 
any VA medical examination.

The Board notes that it has the authority to request further 
development if it is essential for a proper appellate 
decision.  38 U.S.C.A. §38 C.F.R. § 19.9 (2007).  In this 
case, as will be discussed below, there is no medical opinion 
based on a review of the veteran's claims file that 
specifically addresses the issue of whether the veteran's 
preexisting bilateral pes planus was aggravated by his period 
of service.  Based on the foregoing, the Board is of the 
opinion that a VA examination was necessary in this case.

The Board also notes that the Court has held that the 
Secretary has the authority to schedule a veteran for an 
examination for confirmation purposes without explicitly 
advising the veteran of compelling reasons for the necessity 
of the examination.  Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005). 

Moreover, the July 2005 letter specifically informed the 
veteran that failure to report for a VA medical examination 
may have adverse consequences, including the possible denial 
of his claim.  The July 2005 SOC also contained the 
regulation pertaining to the failure to report for a VA 
medical examination, namely 38 C.F.R. § 3.655.  As such, the 
Board finds that the veteran was informed of the need for a 
VA examination in this case.  Nevertheless, the veteran and 
his representative continued to reiterate their contentions 
and have not demonstrated any willingness to report for a VA 
examination.  The Board notes that the duty to assist is not 
a one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran in 
the development of his claim.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review. VA has assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

Initially, the Board notes that the adjudication of this 
issue has been made significantly more difficult by the 
veteran's unwillingness to report for a VA examination.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
pes planus.  At the outset, the Board notes that the 
presumption of soundness does not apply, as the veteran was 
noted to have second degree bilateral pes planus at the time 
of his enlistment examination in January 1951.  Therefore, 
the veteran had bilateral pes planus prior to his period of 
military service.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether 
the presumption of soundness can be rebutted are not present 
in this case and that the Board's adjudication of this claim 
for service connection may proceed based on aggravation.

Having determined that the veteran had preexisting bilateral 
pes planus, the Board must then determine whether there had 
been any worsening of the disability during service, and if 
so, whether this worsening constitutes an increase in 
disability.  The Board notes that the veteran's service 
medical records are negative for any complaints or treatment 
of pes planus or any other foot disorder.  In fact, his 
October 1953 separation examination found his feet to be 
normal.  Moreover, the veteran did not seek treatment for his 
pes planus immediately following his separation from service 
or for many decades thereafter.

The Board does acknowledge that several statements were 
submitted by private physicians in support of the veteran's 
claim.  In this regard, a private physician submitted letters 
in March 2005 and June 2005 in which he noted that that the 
veteran's pes planus was present at the time of his 
enlistment examination.  The physician opined that that 
associated discomfort was not caused by his military service, 
but could have quite possibly been exacerbated by such 
service.  However, the Board notes that the March 2005 
private physician did not cite to any evidence showing an 
increase in severity of the underlying condition.  As such, 
he did not provide any rationale or basis for his opinion.  
See Davis, 276 F. 3d at, 1346-47; Hunt, 1 Vet. App. at 297.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects clinical data or other 
rationale to support the opinion.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  
Moreover, the Board notes that the March 2005 and June 2005 
letters from the private physician merely indicated that it 
was quite possible that the veteran's preexisting bilateral 
pes planus could have been exacerbated by his military 
service.  It is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen a 
claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of "may 
or may not" is speculative and insufficient to support an 
award of service connection for the cause of death); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  As such, 
the Board must assign limited probative value to the March 
2005 and June 2005 opinions from the private physician.

In addition, another private physician submitted a statement 
in June 2005 in which he indicated that he had reviewed the 
veteran's military records and observed that the veteran had 
second degree pes planus in January 1951.  He also opined 
that the veteran's current foot pain was at least as likely 
as not related to his injuries or symptoms discovered during 
his military service and commented that worsening of these 
conditions can begin with the type of activity that is found 
while serving in the military.  However, the Board once again 
notes that the veteran was found to have bilateral pes planus 
prior to his entry into the military, and his service medical 
records are entirely negative for any symptoms or injuries 
during his period of service.  As such, the June 2005 private 
physician's opinion is based on undocumented symptomatology 
in service.  As noted above, a medical opinion must be 
supported by clinical evidence.  Moreover, the June 2005 
private physician did not specifically state whether the 
veteran's preexisting bilateral pes planus was permanently 
worsened by his military service.  Instead, he simply made a 
general statement indicating that military activities can 
worsen pes planus.   For these reasons, the Board assigns the 
June 2005 private physician's opinion little probative value.

The Board once again emphasizes that the veteran's service 
medical records are entirely negative for any notations of 
symptoms of bilateral pes planus, and he did not have 
complaints, treatment, or diagnosis of pes planus for many 
decades thereafter.  Indeed, during a VA examination in April 
1965, prior to the veteran filing his claim for service 
connection, he made no mention of any foot complaint or 
injury in service.  Based on the foregoing, the Board finds 
that the veteran's bilateral pes planus was not aggravated by 
service.  38 C.F.R. § 3.306(b) (aggravation may not be 
conceded where the disability underwent no increase in 
severity during service).  Therefore, the Board concludes 
that the preponderance of evidence is against the veteran's 
claim for service connection for bilateral pes planus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral pes planus is not warranted.


ORDER

Service connection for bilateral pes planus is denied.




REMAND

Reason for Remand:  To provide the veteran proper notice, to 
inform him of pertinent rating criteria, and to afford him a 
VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran has not been provided with all of 
the rating criteria pertinent to his claim for a higher 
initial evaluation for degenerative lumbar spondylosis.  In 
particular, the Board notes that the September 2005 statement 
of the case (SOC) contained Diagnostic 5242 and the General 
Formula for Disease and Injuries of the Spine.  However, the 
SOC did not provide the veteran with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Board notes that spondylosis means ankylosis 
of a vertebral joint, although it is also a general term for 
degenerative changes due to osteoarthritis.  Dorland's 
Illustrated Medical Dictionary 1564 (28th ed. 1994).  Lumbar 
spondylosis is degenerative joint disease affecting the 
lumbar vertebrae and intervertebral discs, causing pain and 
stiffness, sometimes with sciatic radiation due to nerve root 
pressure by associated protruding disks or osteophytes.  Id.  
Therefore, the Board finds that the veteran should receive 
notice of the criteria pertinent to intervertebral disc 
syndrome.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the claim is being remanded, an explanation as to 
the type of evidence that is needed to establish an effective 
date should also be included.

The Board further observes that the veteran has not been 
afforded a VA examination in connection with his claim for a 
higher initial evaluation.  The veteran was scheduled for a 
VA spine examination in June 2005, but his wife called to 
cancel the appointment.  She also indicated that the veteran 
would contact VA at a later date to set up an appointment.  
However, the veteran never called to reschedule the 
examination.  Several attempts were made to contact the 
veteran, but he did not call back.  

The veteran's representative also submitted statements in May 
2005 and June 2005 disputing the need for a VA medical 
examination.  In particular, he claimed that VA had no 
authority to schedule such an examination, and therefore, the 
veteran had good cause for his failure to report.  However, 
the Board has the authority to request further development if 
it is essential for a proper appellate decision. 38 U.S.C.A. 
§38 C.F.R. § 19.9 (2007).  In this case, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection as well as evidence of 
the present level of the veteran's disability is probative.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
the medical evidence of record does not contain adequate 
findings for the purpose of evaluating the veteran's 
degenerative lumbar spondylosis.  In particular, the medical 
evidence of record does not address all of the pertinent 
rating criteria necessary for evaluating the disorder.  Based 
on the foregoing, the Board is of the opinion that a VA 
examination is necessary in this case for the purpose of 
determining the current severity and manifestations of his 
service-connected degenerative lumbar spondylosis.

The Board further notes that the Court has held that the 
Secretary has the authority to schedule a veteran for an 
examination for confirmation purposes without explicitly 
advising the veteran of compelling reasons for the necessity 
of the examination.  Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005).  In addition, the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for his service-connected degenerative 
lumbar spondylosis.  The letter should 
(1) inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative lumbar 
spondylosis.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's back 
disability under the rating criteria, to 
include the range of motion of the spine 
in degrees and the total duration of 
incapacitating episodes during the past 
12 months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations, 
including the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


